Name: Commission Regulation (EC) NoÃ 1944/2004 of 10 November 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  international trade;  Asia and Oceania
 Date Published: nan

 12.11.2004 EN Official Journal of the European Union L 336/15 COMMISSION REGULATION (EC) No 1944/2004 of 10 November 2004 authorising transfers between the quantitative limits of textiles and clothing products originating in the Peoples Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), and in particular Article 7 thereof, Whereas: (1) Article 5 of the Agreement between the European Economic Community and the Peoples Republic of China on trade in textile products, initialled on 9 December 1988 and approved by Council Decision 90/647/EEC (2), as last amended and extended by an Agreement in the form of an Exchange of Letters, initialled on 19 May 2000 and approved by Council Decision 2000/787/EC (3), provides that transfers may be made between quota years. Those flexibility provisions were notified to the Textiles Monitoring Body of the World Trade Organisation following China's accession to it. (2) On 2 August 2004 the Peoples Republic of China submitted a request for transfers of quantities from the quota year 2003 to the quota year 2004. (3) The transfers requested by the Peoples Republic of China fall within the limits of the flexibility provisions referred to in Article 5 of the Agreement between the European Economic Community and the Peoples Republic of China on trade in textile products, initialled on 9 December 1988, and as set out in Annex VIII, column 9 to Regulation (EEC) No 3030/93. (4) It is appropriate to grant the request, to the extent that quantities are available. (5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93, HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in the Peoples Republic of China fixed by the Agreement between the European Community and the Peoples Republic of China on trade in textile products are authorised for the quota year 2004 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 275, 8.11.1993, p. 1. Regulation as last amended by Regulation (EC) No 1627/2004, (OJ No L 295, 18.9.2004, p. 1). (2) OJ L 352, 15.12.1990, p. 1. (3) OJ L 314, 14.12.2000, p. 13. ANNEX 720 China ADJUSTMENT Transfers from quota year 2003 Group Category Unit Limit 2004 Working level after implementing normal flexibilities Quantity % New adjusted working level IA 1 kgs 4 770 000 4 455 350 190 800 4,0 4 646 150 IA 2a kgs 4 359 000 4 533 360 121 624 2,8 4 654 984 IA 3 kgs 8 088 000 8 233 380 30 631 0,4 8 264 011 IA 3a kgs 2 769 000 2 879 760 89 653 3,2 2 969 413 IB 5 pcs 39 422 000 39 814 430 63 825 0,2 39 878 255 IB 5a pcs 250 000 257 500 10 000 4,0 267 500 IB 6 pcs 40 913 000 41 294 420 176 003 0,4 41 470 423 IB 7 pcs 17 093 000 17 605 790 683 720 4,0 18 289 510 IB 8 pcs 27 723 000 28 554 690 462 0,002 28 555 152 IIA 9 kgs 6 962 000 7 406 210 61 956 0,9 7 468 166 IIA 20/39 kgs 11 361 000 11 901 840 99 954 0,9 12 001 794 IIA 22 kgs 19 351 000 16 780 878 774 040 4,0 17 554 918 IIA 23 kgs 11 847 000 3 202 410 473 880 4,0 3 676 290 IIB 13 pcs 586 244 000 613 195 160 285 710 0,05 613 480 870 IIB 14 pcs 17 887 000 18 423 610 715 480 4,0 19 139 090 IIB 15 pcs 20 131 000 21 072 590 274 510 1,4 21 347 100 IIB 16 pcs 17 181 000 18 241 410 149 117 0,9 18 390 527 IIB 17 pcs 13 061 000 13 452 830 522 440 4,0 13 975 270 IIB 26 pcs 6 645 000 7 077 360 180 460 2,7 7 257 820 IIB 28 pcs 92 909 000 101 270 810 3 220 806 3,5 104 491 616 IIB 29 pcs 15 687 000 16 410 980 126 255 0,8 16 537 235 IIB 31 pcs 96 488 000 100 979 370 42 992 0,04 101 022 362 IIB 78 kgs 36 651 000 36 762 570 934 242 2,5 37 696 812 IIB 83 kgs 10 883 000 11 378 820 274 079 2,5 11 652 899 IIIB 97 kgs 2 861 000 3 118 490 114 440 4,0 3 232 930 163 kgs 8 481 000 8 921 840 13 235 0,2 8 935 075 Other X20 kgs 59 000 60 770 2 380 4,0 63 130 Other X117 kgs 684 000 745 560 27 360 4,0 772 920 Other X118 kgs 1 513 000 1 649 170 60 520 4,0 1 709 690 Other X122 kgs 220 000 226 600 8 800 4,0 235 400 Other X136A kgs 462 000 475 860 18 480 4,0 494 340 Other X156 kgs 3 986 000 4 105 580 159 440 4,0 4 265 020 Other X157 kgs 13 738 000 13 933 540 549 520 4,0 14 483 060 Other X159 kgs 4 352 000 4 482 560 174 080 4,0 4 656 640